Case: 12-1244     Document: 39    Page: 1    Filed: 10/11/2012




          NOTE: This order is nonprecedential.

  mUlteb $>tate~ (!Court of ~peaI~
      for tbe jfeberaI (!CIrcuit

                ABBOTT LABORATORIES,
                    Movant-Appellee,

                             v.
                CORDIS CORPORATION,
                  Respondent-Appellant.


                        2012-1244


   Appeal from the United States District Court for the
Eastern District of Virginia in case no. 11-MC-0042,
Senior Judge Claude M. Hilton.


                      ON MOTION


                        ORDER

     The United States moves without opposition for leave to
file a corrected amicus brief with brief attached.

    Upon consideration thereof,

    IT Is ORDERED THAT:

    The motion is granted. The brief is accepted for filing.
Case: 12-1244   Document: 39   Page: 2      Filed: 10/11/2012




ABBOTT LABORATORIES V. CORDIS CORPORATION                2
                                 FOR THE COURT


                                  /s/ Jan Horbaly
                                 Jan Horbaly
                                 Clerk

s25